                  UNITED STATES DISTRibT COURT              FILED
              FOR THE SOUTHERN DISTRICT OF INDIANA
                      TERRE HAUTE DIVISION                 03/04/2021
                                                     U.S. DISTRICT COURT
                                                   SOUTHERN DISTRICT OF INDIANA
SOLORIO VERONICA,                                     Roger A.G. Sharpe, Clerk
       Petitioner,

v.                                        Case No.: 2:20-cv-419 (JRS)(MJD)

PENNY ELMORE, and
DR. WILLIAM WILSON,
       Respondent's

                     MOTION TO DENY RESPONDENTmS
                      PRO SE MOTION TO DISMISS

     Comes now the Petitioner, Solorio Verenica in pro se requesting
of this Honorable Court to DENY Respondent, Penny Elmore's Motion
to Dismiss on the grounds of being a "contract employee" for
the following reasons:

     As sworn to in this Petitioner's Brief and Claim, on the
date of September 27, 2019, as much as the Respondent would
attempt tp·claim to this Honorable Court that she was "only"
acting in the capacity of   a   "Contract Employee" this information
infact is false and can be verified by those Officer's as stated
                                '     '

within this Petitioner's Brief and Claim who gave a "Direct
Order" for this Petitioner to report to the Medical Department
on an Emergency Basis, not as a "Sick Call" requestee.

     This Petitioner was suffering an accute physical shut
down to his body as his Gall Bladder was about to explode.



                                    -1-
        As further support, as Respondent Penny Elmore attempts
to claim in the Motion to Dismiss at Sentence 3-4 that there
are "(no institutional or medical reports allegedly available)"
this Petitioner would ask that a record of the employee (including
contractual) for the date of September 27, 2019 be referenced
with actual time stamp included even if verification is required
from the contractual employ of said documented work schedule.

        Also this Petitioner further avows, that U.S.P. Terre Haute
is more secure than that of Las Vegas Casino's as camera's are
up throµghout the institution and monitored and recorded at
all times. It is common knowledge that there is a Camera within
the Medical Department Waiting Room where this Petitioner was
admitted into the Medical Department by Respondent Penny Elmore
yet denied medical attention and told to return to this Petitioner's
Dorm.

        And lastly in support, and as stated within this Petitioner's
Sworn Brief and Claim, this Petitioner is an "INMATE" and does
"NOT" possess key's and/or a transmitting radio in which to
get "Security Clearance" in which to leave a secured dorm to
then proceed on a "Secure Yard' 1 and' then walk down a "Secured
Coridor" to then be spoken to by medical personal behind a closed
and "Secure" door that was opened by Respondent Penny Elmore
who in fact denied this Petitioner access and medical assistance.



                                 -2-
     The Respondent, Penny Elmore would also attempt to decieve
this Honorable Court in her 3rd Paragraph statement that states:
I am not a federal official or federal employee_(quotations
marks omitted), and further stated "This was also confirmed
to me by Attorney Rob Schalburg with the Federal Bureau of Prisons"
who this Petitioner assumes was advised to speak with the "non-
employee?"

     As a non-employee for the federal government as claimed
by Respondent Penny Elmore, it is common practice for this non-
employee to carry and have in her possession federal employee
keys that lock and unlock security doors at a federal institution
as well as a transmittable radio that is connected to the frequency
of the Federal Bureau of Prisons at Terre Haute. In actuality,
it is common practice for Respondent Penny Elmore to infact
act and/or portray ariy other member of the security team at
U.S.P. Terre Haute as she infact did on this day September 27,
2019. (emphasis added).

     WHEREFORE, with the given facts submitted within this Motion
to Deny Respondent's Motion to.Dismtss, this Petitioner prays
of this Honorable Court to allow this Respondent to remain within
this Petitioner's Bivens Action as she is a "Direct" party to
the claim as well as Respondent Dr. William Wilson - and dismissing
either would be a grave miscarriage of justice as each party
carries an equal portion of this Petitioner's claim of guilt
in the matter and infact showed deliberate indifference in denying
medical attention to this Petitioner respectfully.


                               -3-
     As such, this Petitioner again comes before this Honorable
Court seeking an Evidentiary Hearing, Oral Argument, and a Trial
with a Jury, hereby submitted this the 11th day of February,
2021 to this Honorable Court for hearing respectfully.


                                       ~L;,;_,
                                      Solorio Veronica:


                     CERTIFICATE OF SERVICE

     This is to certify that a true and correct copy of the
foregoing Motion to Deny Respondent's pro se Motion to Dismiss
was hereby given to the officer in charge of Legal Mail Services
at the U.S.P. Terre Haute Prison, the following on this the
11th day of February 2021 for mailing to the Clerk of the
United States District Court for filing.

     Due to Program Statements and Policies throughout the
Federal Bureau of Prisons prohibiting Inmate - Staff Correspondence,
it is furhter requested that this Honorable Court serve a copy
of this Petitioner's response to the Respondent(s), Penny Elmore,
et. al. respectfully.



                                      Solorio Veronica #16016-112
                                      United States Penitentiary
                                      P.O. BOX 33
                                      Terre Haute, IN .. 47808-0033




                              -4-
